Nationwide Life Insurance Company: ·Nationwide Variable Account - 4 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2000 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I 2. Effective May 1, 2010, the "Appendix A" is amended to include the following: Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective:The fund seeks long-term capital growth. 3. Your prospectus offers the following sub-accounts as investment options under your policy.Effective May 1, 2010, these sub-accounts changed names as indicated below: Old Name New Name Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Fundamental Value Portfolio: Class I Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Fundamental All Cap Value Portfolio:Class I Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Investors Portfolio: Class I Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Large Cap Value Portfolio: Class I 4. On May 1, 2010, the assets in the fund listed below will be moved to the money market fund indicated here: Old Fund Liquidating Into Legg Mason Partners Variable Income Trust - Legg Mason Western Asset Variable Money Market Portfolio Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I 5.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
